Citation Nr: 1815394	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-24 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a fracture of the right first metacarpal and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for rheumatoid arthritis of the right hand and, if so, whether service connection, to include as secondary to residuals of a fracture of the right first metacarpal, is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from April 1965 to October 1965 and on active duty from April 1969 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.   

The Board observes that the Veteran had previously perfected appeals regarding issues of entitlement to service connection for hypertension, skin cancer, and cephalgia; whether new and material evidence has been received to reopen claims of entitlement to service connection for rheumatoid arthritis of the left hand and coronary artery disease; and entitlement to a total disability rating based on individual unemployability.  However, prior to certification to the Board, the Veteran's representative withdrew such issues from appeal in an October 2014 written correspondence.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  Therefore, these issues are not properly before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The reopened claim of entitlement to service connection for rheumatoid arthritis of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a final rating decision issued in March 2006, the AOJ determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for residuals of a fracture of the right first metacarpal.   

2.  Evidence added to the record since the final March 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a fracture of the right first metacarpal.  

3.  In a final rating decision issued in April 2006, the AOJ denied service connection for rheumatoid arthritis. 

4.  Evidence added to the record since the final April 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for rheumatoid arthritis of the right hand. 

5.  Resolving all doubt in favor of the Veteran, his currently diagnosed residuals of a fracture of the right first metacarpal is related to his military service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for residuals of a fracture of the right first metacarpal is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005) [(2017)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a fracture of the right first metacarpal.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

3.  The April 2006 rating decision that denied service connection for rheumatoid arthritis of the right hand is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005) [(2017)]. 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for rheumatoid arthritis of the right hand.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

5.  The criteria for service connection for residuals of a fracture of the right first metacarpal have been met.  38 U.S.C. §§ 1110, 5017 (2002); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residuals of a fracture of the right first metacarpal and rheumatoid arthritis of the right hand, and grant service connection for the former disorder are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for rheumatoid arthritis of the right hand is deferred pending additional development consistent with the VCAA. 

I.  Applications to Reopen Previously Denied Claims

By way of background, in November 2000, the Veteran filed a claim for service connection for a right thumb injury.  In a rating decision dated and issued in July 2002, the AOJ considered an April 2002 VA examination report, private treatment records, and lay statements from the Veteran and denied service connection for, as relevant, residuals of a fracture of the right first metacarpal as there was no evidence that showed that a right thumb disorder was incurred or diagnosed in military service.  At such time, it was noted that the Veteran's service treatment records (STRs) were unavailable.  The Veteran was notified of the decision and his appeal rights later that month.  He did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence was received within one year of the issuance of the July 2002 rating decision, and no relevant service department records were subsequently received.  In this regard, the Board notes that, following such rating decision, the Veteran's STRs from his period of ACDUTRA were received; however, such are silent as to any complaints, treatment, or diagnosis referable to his right thumb injury/disorder and, in fact, pre-date the Veteran's reported injury.  Therefore, the July 2002 decision is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002) [(2017)].

Thereafter, in June 2005, the Veteran requested to reopen his claim for service connection for a right thumb injury.  Such request was denied in a February 2006 rating decision, noting that the evidence received, to include the Veteran's STRs from his period of ACDUTRA, was not new and material.  Here, the AOJ found that the Veteran's STRs did not show treatment for or a diagnosis of any type of injury to the right hand/thumb and his private treatment records did not show any treatment for a right hand/thumb injury.  The Veteran was advised of the decision and his appellate rights in a March 2006 letter.  He did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence pertinent to such claim was received within one year of the issuance of the March 2006 rating decision, and no relevant service department records were subsequently received.  In this regard, the Board notes that, in March 2006, private treatment records pertaining to the Veteran's left shoulder open decompression and rotator cuff treatment, and history of rheumatoid arthritis were received; however, such are irrelevant to his claim for service connection for a right thumb injury.  Therefore, the February 2006 decision is also final.  See 38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006) [(2017)].

Pertinent to the Veteran's claim for rheumatoid arthritis of the right hand, in June 2005, the Veteran filed a claim for service connection for such disorder.  In a rating decision dated and issued in February 2006, the AOJ considered the Veteran's STRs, VA and private treatment records, and lay statements from the Veteran and denied service connection for, as relevant, rheumatoid arthritis as, although his private treatment records indicated that he was diagnosed with rheumatoid arthritis in August 2003, his STRs were silent as to complaints of or a diagnosis of rheumatoid arthritis; there was no evidence that showed a diagnosis within a year of military service discharge, and there was no evidence that showed a link between such disorder and his military service.  The Veteran was notified of the decision and his appeal rights in a March 2006 letter.  He did not enter a notice of disagreement with such decision.  However, while no relevant service department records were subsequently received, as noted above, in March 2006, private treatment records pertaining to the Veteran's history of rheumatoid arthritis were received.  Therefore, as such evidence was received within one year of the March 2006 rating decision, such decision was not final.  38 C.F.R.§ 3.156(b).  

Thereafter, in a later dated March 2006 rating decision, the AOJ determined that the Veteran's claim for rheumatoid arthritis remained denied, noting that the evidence, to include the private treatment records received in March 2006, did not show that his rheumatoid arthritis was incurred in military service, or that such was diagnosed or treated within one year following his military service discharge.  The Veteran was advised of the decision and his appellate rights in an April 2006 letter.  He did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence was received within one year of the issuance of the April 2006 rating decision, and no relevant service department records were subsequently received.  Therefore, the March 2006 decision is final.  See 38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006) [(2017)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the March 2006 and April 2006 rating decisions include an October 2014 private opinion in which the physician opined that the Veteran's right thumb disorder was (1) caused by or a result of his military service; (2) most likely caused by or a result of his military service; and (3) least as likely as not caused by or a result of his military service.  As rationale for the opinion, the physician indicated that the Veteran alleged that he suffered an injury to his hand/thumb while on active duty in 1970.  The physician further indicated that the Veteran alleged that he had hand surgery for such injury and now complained of decreased hand function.  

Updated VA treatment records reflect ongoing complaints and treatment referable to his right thumb and hand.  In this regard, a February 2010 VA treatment record indicates a diagnosis of seropositive rheumatoid arthritis, and that the Veteran had a mildly decreased ability to clench his right hand.  An April 2014 VA treatment record reflects the Veteran's complaint of pain and loss of function in the right hand.  He further reported that he was unable to grip with his right hand.  An additional April 2014 VA treatment record reveals X-ray findings of the Veteran's right hand with an impression of degenerative changes of the first and second carpometacarpal articulations.  

In a December 2009 written correspondence and during the January 2018 Board hearing, the Veteran offered further details regarding his in-service right thumb injury.  He indicated that he was involved in a motorcycle accident in March 1970 while on leave transitioning to his next duty station.  The Veteran further indicated that he suffered a Bennett fracture, which was quite severe as it partially tore his thumb off.  Additionally, he reported that he underwent surgery at the Fort Benjamin Harris Hospital during which his thumb was pinned back together and he spent from approximately March to October 1970 getting use to his hand.  The Veteran further reported that, since such injury, he was unable to grasp objects; experienced constant pain; had difficulties with working on weapons while in service as a weapons repair specialist; had a severe scar; and required help with tasks, such as dressing.  Furthermore, he testified that he believed the damage to his right thumb while in service resulted in his current rheumatoid arthritis of the right hand.  

The Board finds that the evidence added to the record since the final March 2006 and April 2006 denials is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable probability of substantiating the Veteran's claims of entitlement to service connection for residuals of a fracture of the right first metacarpal and rheumatoid arthritis of the right hand.  In this regard, the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, pursuant to Justus, the credibility of such statements must be presumed for the purposes of reopening the claims.  
Consequently, the Board presumes as credible the Veteran's descriptions of his in-service right thumb injury and a continuity of right hand symptomatology since his right hand surgery.  Such assertions contain greater detail than those previously submitted, and are not entirely redundant of the statements of record at the time of the prior final decisions.  Moreover, the October 2014 VA opinion  addresses the etiology of the Veteran's right thumb disorder.  Therefore, the Board finds that the evidence received since the March 2006 and April 2006 rating decisions is not cumulative or redundant of the evidence previously considered and raises reasonable possibility of substantiating the claims.  Accordingly, new and material evidence has been received and the Veteran's claims of entitlement to service connection for residuals of a fracture of the right first metacarpal and rheumatoid arthritis of the right hand are reopened. 

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for residuals of a fracture of the right first metacarpal.  In this regard, in written correspondences since February 2001 and  during the January 2018 Board hearing, the Veteran contends that he was involved in a motorcycle accident in March 1970 or April 1970 while on leave transitioning to his next duty station, which resulted in a Bennett fracture of his right thumb.  He further reported that since such injury, he was unable to grasp objects; experienced constant pain; had difficulties with working on weapons while in service as a weapons repair specialist; had a severe scar; and required help with tasks, such as dressing.  

As an initial matter, the Board notes that only the Veteran's STRs from his period of ACDTURA in 1965 are of record, which pre-date his claimed in-service injury to the right thumb.  In this regard, the AOJ has previously determined that the Veteran's STRs from his period of active duty service, to include those from the Fort Benjamin Harrison Hospital dated in 1970 are unavailable.  See April 2001 response from the National Personnel Records Center (NPRC); February 2002 response from the NPRC; March 2002 letter to the Veteran; January 2010 response from NPRC; May 2010 response from NPRC; May 2010 response from the Records Management Center; July 2010 response from NPRC; August 2010 response from NPRC; September 2010 Memorandum (2); September 2010 letter to the Veteran.

In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C. § 5107 (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

However, the Veteran's DD Form 214 from his period of active duty reflects that he had 89 days of excess leave from May 17- 29, 1970; September 20-21, 1970; November 2-6, 1970; March 10-19, 1971; September 24 to October 29, 1971; September 9, 1972; December 4-13, 1973; October 1-4, 1974; October 29 to November 1, 1974; and January 7019, 1975.  While such periods of excessive leave date throughout the Veteran's period of active duty, he did have a period of leave in May 1970, which is around the time he alleges that his injury to his right thumb occurred.  Consequently, in light of the fact that his STRs, to include records from Fort Benjamin Harrison Hospital, are unavailable, and the Veteran has consistently reported in-service injury and treatment to the right thumb in March 1970 or April 1970, which appears to be supported by his excessive leave in May 1970, the Board finds that the Veteran did incur an injury resulting in a fracture of the right first metacarpal during service.

While the Veteran's October 2014 private physician offered an opinion relating his right thumb disorder to his in-service injury, the rationale for such opinion is inadequate.  In this regard, the physician only noted the Veteran's report of an injury and his current symptoms.  Consequently, the Board cannot rely on such opinion in adjudicating the Veteran's claim.

However, post-service treatment records, to include April 2002 X-rays of the right hand, reflect a slightly modeling deformity of the proximal end of the first metacarpal, which the April 2002 radiologist believed was due to a previous healed fracture.  In such X-rays, as well as April 2014 X-rays, there were no recent fractures or dislocations.  Furthermore, post-service treatment records reflect that the Veteran had pain and a mildly decreased ability to clench his right hand.  

Consequently, as the record demonstrates an in-service injury to the right thumb resulting in a fracture of the right first metacarpal and a current diagnosis of such previously healed fracture with residuals, the Board resolves all doubt in the Veteran's favor and finds that service connection for residuals of such fracture is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a fracture of the right first metacarpal is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for rheumatoid arthritis of the right hand is reopened; the appeal is granted to this extent only. 

Service connection for residuals of a fracture of the right first metacarpal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for rheumatoid arthritis of the right hand.  In this regard, in written correspondences since February 2001 and during the January 2018 Board hearing, the Veteran reported that he believed the damage to his right thumb during service resulted in his current rheumatoid arthritis of the right hand.  Therefore, he claims that his rheumatoid arthritis of the right hand is related to such in-service injury or is secondary to his now service-connected residuals of a fracture of the right first metacarpal.

The Veteran's post-service treatment records include a January 2003 private treatment record indicating an assessment of rheumatoid arthritis following a wrist X-ray and a February 2010 VA treatment record indicates a diagnosis of seropositive rheumatoid arthritis.  Consequently, in light of the Board's acceptance of the Veteran's in-service injury to his right thumb, as discussed above; the award of service connection for residuals of a fracture of the right first metacarpal herein; and a current diagnosis of rheumatoid arthritis of the right hand, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his rheumatoid arthritis of the right hand.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an appropriate VA examination to determine the nature and etiology of his rheumatoid arthritis of the right hand.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner should confirm the diagnosis of rheumatoid arthritis of the right hand. 

(B) The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that rheumatoid arthritis of the right hand had its onset during the Veteran's military service, manifested within one year of his military service, or is otherwise related to his military service, to include his right thumb injury in approximately March/April 1970 following a motorcycle accident.  

For the purposes of rendering such opinion, the examiner should assume that the Veteran's in-service injury, while not documented in the record, occurred as he described.  

(C) The examiner also should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that rheumatoid arthritis of the right hand is caused or aggravated by the Veteran's residuals of a fracture of the right first metacarpal.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering any opinion, the examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran concerning his in-service right thumb injury, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


